     Case 2:19-cv-00696-JAM-EFB Document 49 Filed 08/18/20 Page 1 of 3


 1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     ERINN M. CONTRERAS, Cal. Bar No. 244563
 3   SUZANNE T. STAFFORD, Cal. Bar No. 306180
     Four Embarcadero Center, 17th Floor
 4   San Francisco, California 94111-4109
     Telephone: 415.434.9100
 5   Facsimile:    415.434.3947
     E mail        econtreras@sheppardmullin.com
 6                 sstafford@sheppardmullin.com
 7   Attorneys for Defendant
     CENTENE MANAGEMENT COMPANY, LLC
 8
     KATHERINE F. WENGER / CA SB #223045
 9
     DAVID M. MARCHIANO / CA SB# 264809
10   BROWN, GEE & WENGER LLP
     200 Pringle Avenue, Suite 400
11   Walnut Creek CA 94596
     Telephone: (925) 943-5000
12   Facsimile: (925) 933-2100
13   kwenger@bgwcounsel.com
     dmarchiano@bgwcounsel.com
14
     Attorneys for Plaintiff
15   GROVE WAY INVESTMENTS, LLC

16                              UNITED STATES DISTRICT COURT
17                             EASTERN DISTRICT OF CALIFORNIA
18

19
        GROVE WAY INVESTMENTS, LLC, a                    CASE NO. 2:19-cv-00696-JAM-EFB
20      California limited liability company,

21                           Plaintiff,                 STIPULATION AND ORDER TO
                                                        DISMISS CENTENE’S THIRD
22      v.                                              COUNTERCLAIM

23      CENTENE MANAGEMENT COMPANY,
        LLC, a Wisconsin limited liability company,
24      and DOES 1 through 20, inclusive,

25                           Defendants.

26        AND RELATED COUNTERCLAIM

27

28
                                                  -1-
     SMRH:4833-2552-9032.1                                                     2:19-cv-00696-JAM-EFB
                                           STIP. & [PROPOSED] ORDER RE: CENTENE’S DISMISSAL OF
                                                                          THIRD COUNTERCLAIM
     Case 2:19-cv-00696-JAM-EFB Document 49 Filed 08/18/20 Page 2 of 3


 1             WHEREAS, on May 1, 2019, Defendant and Counterclaimant Centene Management
 2   Company LLC (“Centene”) filed its Answer, Affirmative Defenses, and Counterclaims (ECF
 3   No. 5);
 4             WHEREAS, Centene’s Third Counterclaim, as set forth in ECF No. 5, alleges a
 5   counterclaim for “Breach of Implied Duty to Perform with Reasonable Care” (“Centene’s Third
 6   Counterclaim”);
 7             WHEREAS, in advance of the filing of cross motions for summary judgment, the Parties
 8   have met and conferred, and as part of those meet and confer efforts Centene has agreed to
 9   dismiss with prejudice its Third Counterclaim against Grove Way (Breach of Implied Duty to
10   Perform with Reasonable Care);
11             WHEREAS, pursuant to Federal Rule of Civil Procedure 41, Centene hereby stipulates
12   and agrees to the dismissal of its Third Counterclaim against Grove Way for Breach of Implied
13   Duty to Perform with Reasonable Care with prejudice; and
14             WHEREAS, Centene reserves all other rights related to its other Counterclaims as set
15   forth in ECF No. 5 and makes no dismissal thereof.
16

17

18   Dated: August 17, 2020                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19

20
                                                        ERINN M. CONTRERAS
21                                                      SUZANNE T. STAFFORD
                                                         Attorneys for Defendant
22                                               CENTENE MANAGEMENT COMPANY, LLC
23

24

25

26

27
      Dated: August 17, 2020               BROWN, GEE & WENGER LLP
28
                                                      -4-
     SMRH:4833-2552-9032.1                                                            2:19-cv-00696-JAM-EFB
                                                                                    PROOF OF SERVICE
     Case 2:19-cv-00696-JAM-EFB Document 49 Filed 08/18/20 Page 3 of 3


 1

 2                                           /s/ Katherine F. Wenger
                                             KATHERINE F. WENGER
 3                                           Attorneys for Plaintiff GROVE WAY INVESTMENTS,
                                             LLC
 4

 5   PURSUANT TO STIPULATION, AND A SHOWING OF GOOD CAUSE, CENTENE’S
 6   THIRD CAUSE OF ACTION OF ITS COUNTERCLAIM IS DISMISSED WITH PREJUDICE.
 7   IT IS SO ORDERED.
 8
     DATED: August 18, 2020                                   /s/ John A. Mendez_______
 9
                                                              HON. JOHN A. MENDEZ
10

11

12

13

14                                     SIGNATURE ATTESTATION
15            I hereby attest that all signatories listed above, on whose behalf this stipulation is
16   submitted, concur in the filing’s content and have authorized the filing.
17

18   DATED: August 17, 2020                          SHEPPARD MULLIN RICHTER & HAMPTON
                                                     LLP
19

20
                                                     SUZANNE T. STAFFORD
21                                                   Attorney for Centene Management Company, LLC
22

23

24

25

26

27

28                                                      -5-
     SMRH:4833-2552-9032.1                                                                 2:19-cv-00696-JAM-EFB
                                               STIP. & [PROPOSED] ORDER RE: CENTENE’S DISMISSAL OF
                                                                              THIRD COUNTERCLAIM
